Case: 12-60085     Document: 00512027980         Page: 1     Date Filed: 10/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 22, 2012
                                     No. 12-60085
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHRISTOPHER WAYNE GABLE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:10-CR-43-1


Before DAVIS, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Christopher Wayne Gable appeals the sentence imposed by the district
court following his guilty plea conviction for three counts of bank robbery. He
argues that the sentence is substantively unreasonable and too severe, given
that he cooperated and assisted law enforcement officers, he was not armed, and
he took a small amount of money totaling just over $2000 from all three banks.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60085     Document: 00512027980      Page: 2    Date Filed: 10/22/2012

                                   No. 12-60085

Because Gable did not object to the substantive reasonableness of the sentence
in the district court, review is limited to plain error. See United States v. Peltier,
505 F.3d 389, 391-92 (5th Cir. 2007).
      The district court did not err in imposing the 78-month within-guidelines
sentence.    See Gall v. United States, 552 U.S. 38, 51 (2007).              Gable’s
within-guidelines sentence is presumed reasonable. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009).         The district court considered Gable’s
arguments for a lesser sentence, including his mental health and drug addiction
problems, as well as the Presentence Report, the applicable guidelines range,
and the 18 U.S.C. § 3553(a) factors. The Presentence Report noted that Gable
was unarmed, that he cooperated with the Government, and that he took a
relatively small amount of money. Gable has not shown that the district court
made a clear error of judgment in balancing the § 3553(a) factors. See Cooks,
589 F.3d at 186. His arguments constitute a disagreement with the district
court’s weighing of those factors; he is essentially asking this court to reweigh
the § 3553(a) factors, which it may not do.             See id.; United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). Therefore, Gable has not
shown that the district court erred, plainly or otherwise, in imposing the 78-
month within-guidelines sentence. See Cooks, 589 F.3d at 186; Gomez-Herrera,
523 F.3d at 565-66.
      AFFIRMED.




                                          2